Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bosma (U.S. Patent Application Publication No. 2011/0220160, as cited by Applicant).
For claim 1, Bosma discloses an automated teat dip manifold (as shown in Fig. 2 and discussed in [0030]) comprising: an upstream valve (Fig. 2 and discussed in [0030]: 20, “A selective valve 20 adapted to selectively connect the milk pump 29 to the milk tank 21 and the cleaning unit 31”) having a closed position ([0030]: “During cleaning, the valve can suitably be connected to the cleaning unit so that the cleaning liquid returns to the cleaning unit, which pressurizes the cleaning liquid and re-circulates it.”) and an 
For claim 7, Bosma discloses the automated teat dip manifold of claim 1, and further comprising: a pre-charge container (Fig. 2: 22) disposed upstream from and in fluid communication with the upstream valve (Fig. 2: 20), and the pre-charge container defines a fluid compartment ([0030]: “milk receiving container 22”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bosma in view of Bosma (U.S. Patent No. 10,123,506, herein ‘506).
For claims 2-3, Bosma discloses the automated teat dip manifold substantially as claimed, but fails to specifically show wherein the upstream valve is a two-position, three-way valve; and a two-position, two-way valve. However, ‘506 teaches an automated teat dip manifold (as shown in Figs. 1-3: 16 and discussed in the abstract) comprising: an upstream valve (18); wherein the upstream valve is a two-position, three-way valve; and a two-position, two-way valve (as discussed in Col. 3, line 62-Col. 4, lines 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated teat dip manifold of Bosma to include the two-position, three-way valve and the two-position, two-way valve as taught by ‘506 for the advantage of directing cleaning liquid  through the galley.

Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bosma in view of Balkenhol (DE 102013114595 A1).
For claim 4-6 and 10-11, Bosma discloses the automated teat dip manifold substantially as claimed, but fails to specifically show wherein the upstream valve defines a vent when the upstream valve is in the closed position. However, Balkenhol teaches an automated teat dip manifold (as shown in Fig. 2 and discussed in translation of Description [0052]) comprising: an upstream valve (each safety valve 10 having two block valves and a bleed valve); wherein the upstream valve defines a vent (bleed valve .
  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bosma in view of Torgerson et al. (U.S. Patent No. 8,925,483, as cited by Applicant).
For claims 8 and 9, Bosma discloses the automated teat dip manifold substantially as claimed, but fails to specifically show further comprising: a fluid drain in communication with the teat dip fluid galley; and wherein the teat dip fluid galley defines an air vent.  However, Torgerson et al. teaches an automated teat dip manifold (as shown in Figs. 3B-3C) comprising: an upstream valve (113); a teat dip fluid galley (103, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosma in view of Torgerson et al. (U.S. Patent No. 8,025,029, as cited by Applicant).
For claim 12, Bosma discloses the automated teat dip manifold substantially as claimed, but fails to specifically show wherein the pressure monitor is a pressure switch.  However, Torgerson et al. teaches an automated teat dip manifold (as shown in Figs. 1A-3) comprising: a pressure monitor; the pressure monitor is a pressure switch (Fig. 3 and as discussed in Col. 10, lines 50-53: 49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated teat dip manifold of Bosma to include the pressure switch as taught by Torgerson et al. for the advantage of high throughput operation of teat dip fluid delivery and drainage in a milking system.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
In particular, Applicant notes that the Bosma ‘160 sensor only operates to adjust the valve in the open position. On the other hand, claim 1 recites in part, “a pressure monitor in communication with the galley to sense a galley pressure when the upstream valve is in the closed position and the downstream valve is in the closed position.” (Emphasis added.) Thus, the claimed pressure sensor operates when the valves are closed. This is the opposite of the Bosma ‘160 pressure sensor, which is only useful when the valve is open and fluid is flowing. Thus, claim 1 and its dependent claims are not anticipated.”
The examiner respectfully disagrees with this assessment because the valve 20, herein defining the upstream valve, is connected to the cleaning unit and thus, at the least has a closed position as it relates to the milk tank 21 so that the cleaning liquid returns to the cleaning unit 31 and won’t contaminate the milk. Claim 1 broadly recites that the upstream valve has a closed position, but not how the closed position relates to the structures of the manifold, as argued. 
Further, the limitation “to sense a galley pressure when the upstream valve is in the closed position and the downstream valve is in the closed position” is functional language. Thus, the pressure monitor, which has been defined by the electronic pressure sensor of Bosma is capable of sensing a galley pressure at the supply valves 27a-c, when they are closed. As recited in the reference to Bosma, “A control unit that uses an electronic pressure sensor to determine the downstream pressure of the supply valve, and uses the result for controlling the throttling of the supply valve 27a-c, can provide the pressure sensing arrangement.”, such that when cleaning fluid reaches the 
Applicant argues “There is no disclosure of a galley or other chamber in communication with upstream and downstream valves and monitored for pressure changes with a pressure sensor. The Bosma ‘160 arrangement is strictly for distributing cleaning fluids at desired pressures, which can only occur when the valves are open. There is no disclosure of a manifold using upstream and downstream valves in communication with a galley that is monitored when the valves are closed. Indeed, the purpose of the Bosma ‘160 system is to deliver cleaning fluids through open valves at a reasonable pressure, but there is no disclosure, teaching, or suggestion of a galley pressure monitoring arrangement of any kind, and in particular upstream and downstream valves and a pressure-monitored galley arrangement.”
Applicant’s own Specification defines a galley, on page 14, lines 11-12 and shown in Fig. 7 at 86, as a supply conduits to individual conduits 124. The reference to Bosma shows in Fig. 2, a galley defined by a supply line 32 that branches into individual supply lines for each milking unit, in communication with upstream valve 20 and downstream valve 27a-c.
Applicant further argues, “The monitoring of closed valves and the benefits of monitoring safety valves in general were not even considered by Bosma ‘160. The simple pressure reducing valves in Bosma ‘160 do nothing to monitor conditions of valves that deteriorate over time.
There is also nothing in Bosma ‘160 that recognizes the benefits of a safety valve that uses block-bleed-block arrangements (claims 5 and 6 discussed below) to protect milk lines from contamination. Such valve arrangements are critical to milk line protection and regulatory approval of teat dip applicators that are connected to milker units and milk line systems. Thus, independent claims | and 7 are not anticipated because elements of the claim are not disclosed in Bosma ‘160. Further, one of ordinary skill in the art would not have considered, modified, or incorporated the Bosma ‘160 pressure reducing valve to arrive at the galley pressure monitoring teat dip manifold of the present invention because the idea on monitoring pressure in a galley is not even considered in Bosma ‘160. Thus, the claims would not have been obvious either.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monitoring conditions of the valves) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, claim 1 recites “a pressure monitor in communication with the galley” this is broadly stated and simply requires that the parts of the manifold are structured such that a pressure monitor and a galley are interconnected through at least one of the parts. There is no specific structure claimed to provide the “communication with” limitation. Further, the claim recites “to sense a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643